DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2020 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argument – (page 8-9) Applicant argued the lack of teaching regarding the new claim amendment of new added claim elements and removed claim elements such as “potentially moving”. Please look at the Remark, dated 4/21/2022, for further detail. 
Examiner response – An updated search found that the combine teaching of Traff et al (US 2014/0368646) in view of Zakrzewski et al (US 2005/0069207) teaches the instant invention. Traff et al teaches camera with thermal and visual images that are combine to teaching the elements of the claim invention. Please look at the Office Action below for further information. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Traff et al (US 2014/0368646) in view of Zakrzewski et al (US 2005/0069207). 
Claim 1:
Traff et al (US 2014/0368646) teach:
A method for determining at least one property related to at least part of a real environment, comprising: 
obtaining, from a first camera, a thermal image capturing a real environment (abstract teaches use of thermal image sensor (13) and visual image sensor (15); figure 1 teaches camera 1 capture image in real environment; figure 7 and 0054-0056 teaches camera with two sensor 13 and 15 to capture image in same view of the scene (real environment)); 
identifying an object in the thermal image based on thermal properties in the thermal image (abstract teach object (9) are detected in thermal and visual image; 0012-0013 teach thermal image descriptor such as specific feature point, pixels in the thermal image where object is detected); 
determining a region in the thermal image corresponding to the object (0012-0013 teaches pixels in the thermal image where (determined region) where an object is detected);
obtaining, from a second camera, a visual image capturing the real environment (abstract teaches use of thermal image sensor (13) and visual image sensor (15); figure 1 teaches camera 1 capture image in real environment; figure 7 and 0054-0056 teaches camera with two sensor 13 and 15 to capture image in same view of the scene (real environment)); 
extracting a set of image features from a first portion of the visual image that excludes a second portion of in the visual image corresponding to the determined region in the thermal image (above teaches extracting thermal image descriptor such as specific feature point and pixels; 0038, figure 4 and 0043-0049, 0055, figure 9 and 0058-0062 teach excluding base on the thermal region to the visual region, excluded with mask). 

Traff et al teach all the subject above (using the extracted image features from the first portion of the visual image are taught above) but not the following which is taught by Zakrzewski et al (US 2005/0069207):
perform a computer vision operation on the visual image (0026 and 0049 teaches CCD image capture of visual image and process by distinguishing visual characteristic and features portion of the image with excluding of those corresponding portions. Figure 4 and supporting paragraphs, especially 0247 teaches the use of neural network (computer vision) for such feature extraction within the frame. 0450 teaches the application of neural network (computer vision) for image processing of optic (visual) images and IR (infra-red, thermal) images). 
Traff et al and Zakrzewski et al are both in the field of image analysis, especially image processing of both thermal (infra-red) and visual images regarding portion and region of the whole image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the image processing of Traff et al regarding extracted visual features from the image by further excluding these visual feature for neural network (computer vision) processing where such discrimination (excluding) allows faster and more reliable detection in different illumination scenarios as disclosed by Zakrzewski et al in paragraph 0583. 

Claim 2:
Traff et al teach:
The method of claim 1, wherein determining the region in the thermal image comprises the object comprises determining the region in the thermal image comprises a first class of object (abstract teach object (9) are detected in thermal and visual image; 0012-0013 teach thermal image descriptor such as specific feature point, pixels in the thermal image where object is detected. The thermal region is view as first class of object).

Claim 4:
Traff et al:
The method of claim 1, wherein detecting that the first portion of the real environment comprises the object comprises: determining a probability that the first portion of the real environment comprises the object based on the thermal property and a visual property of the visual image (figure 5 and 0043-0049 teach probability by calculating, normalizing and compare gradient, of the thermal image and its object in the thermal image).
Claim 5:
Traff et al:
The method of claim 1, wherein identifying a subset of the image features comprises: identifying a first set of pixels in the thermal image corresponding to object (0013 teaches determining of an object or object part, inside the mask, is present in both the thermal image and the visual image may comprise: for pixel in the thermal image where an object is detected, checking if an object is detected in corresponding pixel in the visual image; counting the number of pixel where there is a match for the object; determining a ratio between the number of matching pixel and a total number of pixel belonging to the object detected in the thermal image); and mapping the first set of pixels in the thermal image to a second set of pixels in the visual image (0013 teach thermal pixel detect in corresponding pixel in visual image (second set of pixel); 0039 teaches specific pixel in the thermal image would depict the same area as the corresponding pixel --or pixels in case there is a difference in resolution--in the visual image ).

Claim 8:
Traff et al (US 2014/0368646) teach:
A non-transitory computer readable medium comprising computer readable code for determining at least one property related to at least part of a real environment, the computer readable code executable by one or more processors to: 
obtain, from a first camera, a thermal image capturing a real environment (abstract teaches use of thermal image sensor (13) and visual image sensor (15); figure 1 teaches camera 1 capture image in real environment; figure 7 and 0054-0056 teaches camera with two sensor 13 and 15 to capture image in same view of the scene (real environment)); 
identify an object in the thermal image based on thermal properties in the thermal image; determine a region in the thermal image corresponding to the object (abstract teach object (9) are detected in thermal and visual image; 0012-0013 teach thermal image descriptor such as specific feature point, pixels in the thermal image where object is detected; 0039 teaches thermal pixel corresponding to visual pixel); 
obtain, from a second camera, a visual image capturing the real environment (abstract teaches use of thermal image sensor (13) and visual image sensor (15); figure 1 teaches camera 1 capture image in real environment; figure 7 and 0054-0056 teaches camera with two sensor 13 and 15 to capture image in same view of the scene (real environment));
 extract a set of image features from a first portion of the visual image that excludes a second portion of  the visual image corresponding to the determined region in the thermal image (above teaches extracting thermal image descriptor such as specific feature point and pixels; 0038, figure 4 and 0043-0049, 0055, figure 9 and 0058-0062 teach excluding base on the thermal region to the visual region, excluded with mask).3 of 9Reply to Action Mailed January 20, 2022Serial No: 16/878,296
Traff et al teach all the subject above (using the extracted image features from the first portion of the visual image are taught above) but not the following which is taught by Zakrzewski et al (US 2005/0069207):
perform a computer vision operation image (0026 and 0049 teaches CCD image capture of visual image and process by distinguishing visual characteristic and features portion of the image with excluding of those corresponding portions. Figure 4 and supporting paragraphs, especially 0247 teaches the use of neural network (computer vision) for such feature extraction within the frame. 0450 teaches the application of neural network (computer vision) for image processing of optic (visual) images and IR (infra-red, thermal) images). 
Traff et al and Zakrzewski et al are both in the field of image analysis, especially image processing of both thermal (infra-red) and visual images regarding portion and region of the whole image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the image processing of Traff et al regarding extracted visual features from the image by further excluding these visual feature for neural network (computer vision) processing where such discrimination (excluding) allows faster and more reliable detection in different illumination scenarios as disclosed by Zakrzewski et al in paragraph 0583. 

Claim 9:
Traff et al teach:
The method of claim 1, wherein determining the region in the thermal image comprises the object comprises determining the region in the thermal image comprises a first class of object (abstract teach object (9) are detected in thermal and visual image; 0012-0013 teach thermal image descriptor such as specific feature point, pixels in the thermal image where object is detected. The thermal region is view as first class of object).

Claim 11:
Traff et al:
The method of claim 8, wherein detecting that the first portion of the real environment comprises the object comprises: determining a probability that the first portion of the real environment comprises the object based on the thermal property and a visual property of the visual image (figure 5 and 0043-0049 teach probability by calculating, normalizing and compare gradient, of the thermal image and its object in the thermal image).
Claim 12:
Traff et al:
The method of claim 8, wherein identifying a subset of the image features comprises: identifying a first set of pixels in the thermal image corresponding to object (0013 teaches determining of an object or object part, inside the mask, is present in both the thermal image and the visual image may comprise: for pixel in the thermal image where an object is detected, checking if an object is detected in corresponding pixel in the visual image; counting the number of pixel where there is a match for the object; determining a ratio between the number of matching pixel and a total number of pixel belonging to the object detected in the thermal image); and mapping the first set of pixels in the thermal image to a second set of pixels in the visual image (0013 teach thermal pixel detect in corresponding pixel in visual image (second set of pixel); 0039 teaches specific pixel in the thermal image would depict the same area as the corresponding pixel --or pixels in case there is a difference in resolution--in the visual image ).

Claim 15:
Traff et al (US 2014/0368646) teach:
A system for determining at least one property related to at least part of a real environment, comprising: 
one or more processors; and one or more computer readable media comprising computer readable code executable by the one or more processors to: 
obtain, from a first camera, a thermal image capturing a real environment (abstract teaches use of thermal image sensor (13) and visual image sensor (15); figure 1 teaches camera 1 capture image in real environment; figure 7 and 0054-0056 teaches camera with two sensor 13 and 15 to capture image in same view of the scene (real environment)); 
identify an object in the thermal image based on thermal properties in the thermal image (abstract teach object (9) are detected in thermal and visual image; 0012-0013 teach thermal image descriptor such as specific feature point, pixels in the thermal image where object is detected); 
determine a region in the thermal image corresponding to the object (0012-0013 teaches pixels in the thermal image where (determined region) where an object is detected); 
obtain, from a second camera, a visual image capturing the real environment (abstract teaches use of thermal image sensor (13) and visual image sensor (15); figure 1 teaches camera 1 capture image in real environment; figure 7 and 0054-0056 teaches camera with two sensor 13 and 15 to capture image in same view of the scene (real environment)); 
extract a set of image features from a first portion of the visual image that excludes a second portion of region the visual image corresponding to the determined region in the thermal image (above teaches extracting thermal image descriptor such as specific feature point and pixels; 0038, figure 4 and 0043-0049, 0055, figure 9 and 0058-0062 teach excluding base on the thermal region to the visual region, excluded with mask).

Traff et al teach all the subject above (using the extracted image features from the first portion of the visual image are taught above) but not the following which is taught by Zakrzewski et al (US 2005/0069207):
perform a computer vision operation on the visual image (0026 and 0049 teaches CCD image capture of visual image and process by distinguishing visual characteristic and features portion of the image with excluding of those corresponding portions. Figure 4 and supporting paragraphs, especially 0247 teaches the use of neural network (computer vision) for such feature extraction within the frame. 0450 teaches the application of neural network (computer vision) for image processing of optic (visual) images and IR (infra-red, thermal) images). 
Traff et al and Zakrzewski et al are both in the field of image analysis, especially image processing of both thermal (infra-red) and visual images regarding portion and region of the whole image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the image processing of Traff et al regarding extracted visual features from the image by further excluding these visual feature for neural network (computer vision) processing where such discrimination (excluding) allows faster and more reliable detection in different illumination scenarios as disclosed by Zakrzewski et al in paragraph 0583. 

Claim 16:
Traff et al teach:
The system of claim 15, wherein the computer readable code to determine the region in the thermal image comprises the object comprises computer readable code to determine the region in the thermal image comprises a first class of object (abstract teach object (9) are detected in thermal and visual image; 0012-0013 teach thermal image descriptor such as specific feature point, pixels in the thermal image where object is detected. The thermal region is view as first class of object).

Claim 18:
Traff et al:
The system of claim 15, wherein the computer readable code to detect that the first portion of the real environment comprises the object comprises computer readable code to: determine a probability that the first portion of the real environment comprises the object based on the thermal property and a visual property of the visual image (figure 5 and 0043-0049 teach probability by calculating, normalizing and compare gradient, of the thermal image and its object in the thermal image).

Claim 19:
Traff et al:
The system of claim 15, wherein the computer readable code to identify a subset of the image features comprises computer readable code to: identify a first set of pixels in the thermal image corresponding to the object (0013 teaches determining of an object or object part, inside the mask, is present in both the thermal image and the visual image may comprise: for pixel in the thermal image where an object is detected, checking if an object is detected in corresponding pixel in the visual image; counting the number of pixel where there is a match for the object; determining a ratio between the number of matching pixel and a total number of pixel belonging to the object detected in the thermal image); and map the first set of pixels in the thermal image to a second set of pixels in the visual image (0013 teach thermal pixel detect in corresponding pixel in visual image (second set of pixel); 0039 teaches specific pixel in the thermal image would depict the same area as the corresponding pixel --or pixels in case there is a difference in resolution--in the visual image).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Traff et al (US 2014/0368646) and Zakrzewski et al (US 2005/0069207) as applied to claim 2 above, and further in view of Mavromatis (US 2010/0128110).
Claim 3:
Traff et al and Zakrzewski et al teach all the subject matter above, but not the following which is taught by Mavromatis:
The method of claim 2, wherein the first class of object comprises one or more of a group consisting of potentially moving objects and potentially occluding objects (0013 teaches multiple cameras in same location with cameras that are visual and infrared, wherein figure 1 and 0034 teaches both infrared camera and visual camera with overlapping field of view (FOV). Focusing on thermal (infrared) camera: 0032-0035 teach that the thermal camera captures images and with help of image processing the thermal sensor detect movement and motion of the object (first class) entering in an area of interest in the field of view (FOV). Narrowing down to the identified object portion from the whole thermal image is view as determining the region).
Traff et al and Zakrzewski et al and Mavromatis are all in the field of image analysis, especially image processing of both thermal (infrared) and visual images regarding portion and region of the whole image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Traff et al and Zakrzewski et al with consideration of movement of object Mavromatis such would pinpoint down the identified object portion of the whole image to a specific region as disclose by Mavromatis in 0035. 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Traff et al (US 2014/0368646) and Zakrzewski et al (US 2005/0069207) as applied to claim 5 above, and further in view of Mavromatis (US 2010/0128110).
Claim 6:
Traff et al and Zakrzewski et al teach all the subject matter above, but not the following which is taught by Mavromatis:
The method of claim 5, wherein excluding the identified pixels further comprises: segmenting the visual image according to the mapped pixels in the visual image (0450 teaches processing of both optic (visual) and IR (infrared or thermal) image with additional process of segmentation by region and feature, where these region and feature were distinguished (mapped) in paragraph 0026 and 0049. Since these are digital images thus the visual image will be pixel information).
Traff et al and Zakrzewski et al and Mavromatis are all in the field of image analysis, especially image processing of both thermal (infra-red) and visual images regarding portion and region of the whole image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Traff et al and Zakrzewski et al with consideration of segmentation of object Mavromatis such would pinpoint the identified object portion of the whole image to a specific region as disclose by Mavromatis in 0035. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Traff et al (US 2014/0368646) and Zakrzewski et al (US 2005/0069207) as applied to claim 1 above, and further in view of Kurz (US 2015/0234454).
Claim 7:
Traff et al and Zakrzewski et al teach all the subject matter above, but not the following which is taught by Kurz:
The method of claim 1, wherein the object comprises a portion of a user (0005 teach object such as hand involving the user’s hand; 0012 teaches other consideration of time, position, or movement of user finger over sensor/imagers; 0042 teach detecting part of user touching part of object; 0073 teach use hold real object with hand with capture of images in visual light camera and thermal image camera).
Traff et al and Zakrzewski et al and Kurz are all in the field of image analysis, especially image processing of both thermal (infra-red) and visual images regarding portion and region of the whole image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Traff et al and Zakrzewski et al to take into consideration of portion of user by Kurz where capable to exclude the heat residuals cause by the thener of the fingertip sized heat residual as disclosed by Kurz in 0052.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Traff et al (US 2014/0368646) and Zakrzewski et al (US 2005/0069207) as applied to claim 9 above, and further in view of Mavromatis (US 2010/0128110).
Claim 10:
Traff et al and Zakrzewski et al teach all the subject matter above, but not the following which is taught by Mavromatis:
The method of claim 9, wherein the first class of object comprises one or more of a group consisting of potentially moving objects and potentially occluding objects (0013 teaches multiple cameras in same location with cameras that are visual and infrared, wherein figure 1 and 0034 teaches both infrared camera and visual camera with overlapping field of view (FOV). Focusing on thermal (infrared) camera: 0032-0035 teach that the thermal camera captures images and with help of image processing the thermal sensor detect movement and motion of the object (first class) entering in an area of interest in the field of view (FOV). Narrowing down to the identified object portion from the whole thermal image is view as determining the region).
Traff et al and Zakrzewski et al and Mavromatis are all in the field of image analysis, especially image processing of both thermal (infra-red) and visual images regarding portion and region of the whole image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Traff et al and Zakrzewski et al with consideration of movement of object Mavromatis such would pinpoint down the identified object portion of the whole image to a specific region as disclose by Mavromatis in 0035. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Traff et al (US 2014/0368646) and Zakrzewski et al (US 2005/0069207) as applied to claim 12 above, and further in view of Mavromatis (US 2010/0128110).
Claim 13:
Traff et al and Zakrzewski et al teach all the subject matter above, but not the following which is taught by Mavromatis:
The method of claim 12, wherein excluding the identified pixels further comprises: segmenting the visual image according to the mapped pixels in the visual image (0450 teaches processing of both optic (visual) and IR (infra-red or thermal) image with additional process of segmentation by region and feature, where these region and feature were distinguished (mapped) in paragraph 0026 and 0049. Since these are digital images thus the visual image will be pixel information).
Traff et al and Zakrzewski et al and Mavromatis are all in the field of image analysis, especially image processing of both thermal (infra-red) and visual images regarding portion and region of the whole image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Traff et al and Zakrzewski et al with consideration of segmentation of object Mavromatis such would pinpoint the identified object portion of the whole image to a specific region as disclose by Mavromatis in 0035. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Traff et al (US 2014/0368646) and Zakrzewski et al (US 2005/0069207) as applied to claim 8 above, and further in view of Kurz (US 2015/0234454).
Claim 14:
Traff et al and Zakrzewski et al teach all the subject matter above, but not the following which is taught by Kurz:
The method of claim 8, wherein the object comprises a portion of a user (0005 teach object such as hand involving the user’s hand; 0012 teaches other consideration of time, position, or movement of user finger over sensor/imagers; 0042 teach detecting part of user touching part of object; 0073 teach use hold real object with hand with capture of images in visual light camera and thermal image camera).
Traff et al and Zakrzewski et al and Kurz are all in the field of image analysis, especially image processing of both thermal (infra-red) and visual images regarding portion and region of the whole image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Traff et al and Zakrzewski et al to take into consideration of portion of user by Kurz where capable to exclude the heat residuals cause by the thener of the fingertip sized heat residual as disclosed by Kurz in 0052.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Traff et al (US 2014/0368646) and Zakrzewski et al (US 2005/0069207) as applied to claim 16 above, and further in view of Mavromatis (US 2010/0128110).
Claim 17:
Traff et al and Zakrzewski et al teach all the subject matter above, but not the following which is taught by Mavromatis:
The system of claim 16, wherein the first class of object comprises one or more of a group consisting of potentially moving objects and potentially occluding objects (0013 teaches multiple cameras in same location with cameras that are visual and infrared, wherein figure 1 and 0034 teaches both infrared camera and visual camera with overlapping field of view (FOV). Focusing on thermal (infrared) camera: 0032-0035 teach that the thermal camera captures images and with help of image processing the thermal sensor detect movement and motion of the object (first class) entering in an area of interest in the field of view (FOV). Narrowing down to the identified object portion from the whole thermal image is view as determining the region).
Traff et al and Zakrzewski et al and Mavromatis are all in the field of image analysis, especially image processing of both thermal (infra-red) and visual images regarding portion and region of the whole image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Traff et al and Zakrzewski et al with consideration of movement of object Mavromatis such would pinpoint down the identified object portion of the whole image to a specific region as disclose by Mavromatis in 0035. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Traff et al (US 2014/0368646) and Zakrzewski et al (US 2005/0069207) as applied to claim 19 above, and further in view of Mavromatis (US 2010/0128110).
Claim 20:
Traff et al and Zakrzewski et al teach all the subject matter above, but not the following which is taught by Mavromatis:
The system of claim 19, wherein the computer readable code to exclude the identified pixels further comprises computer readable code to: segment the visual image according to the mapped pixels in the visual image (0450 teaches processing of both optic (visual) and IR (infra-red or thermal) image with additional process of segmentation by region and feature, where these region and feature were distinguished (mapped) in paragraph 0026 and 0049. Since these are digital images thus the visual image will be pixel information).
Traff et al and Zakrzewski et al and Mavromatis are all in the field of image analysis, especially image processing of both thermal (infra-red) and visual images regarding portion and region of the whole image such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Traff et al and Zakrzewski et al with consideration of segmentation of object Mavromatis such would pinpoint the identified object portion of the whole image to a specific region as disclose by Mavromatis in 0035. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stein et al (US 2008/0036576) teaches FUSION OF FAR INFRARED AND VISIBLE IMAGES IN ENHANCED OBSTACLE DETECTION IN AUTOMOTIVE APPLICATIONS - The FIR images and VIS images are processed simultaneously, thereby producing a detected object when the object is present in the environment (abstract).
Ekin (US 2008/0199045) teach Method And A System For Detecting A Road At Night - detecting a road feature in an image signal derived from an infrared-sensitive camera. The method, in overview, comprises processing an image frame by assigning binary values to pixels in the frame in response to their representative temperature, and then to analyze spatially the binary mask to identify regions of pixels having mutually similar assigned binary values. The road feature is subsequently found from the analysis of the identified regions of mutually similar binary values and a visual indication of the road feature in relation to the image frame provided to the user (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656